DETAILED ACTION
	This action is in response to application 16876936, filed on 5/18/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,501,269, hereinafter “Rodgers.”
Regarding claim 1, Rodgers anticipates “A code execution method, applied to a virtual machine, the code execution method comprising: 	receiving an initialization instruction from an execution engine, the initialization instruction being acquired by loading target codes through the execution engine; (see, e.g., Rodgers 3:1-6; “the compiler system 100 includes a GPU compiler 105, a main compiler 115, and an object linker 118. The GPU compiler 105 is a compiler executed at a server or other computer device that converts the GPU source code 102 to a GPU object file 106.”; 4:13-33)
sending a registration instruction to a registration component according to the initialization instruction to create a wrapper object required for executing the target codes; (see, e.g., Rodgers 3:11-16; “During compilation, the GPU compiler 105 generates wrapper code 107 for the kernels of the function calls for the GPU source code 102. The wrapper code 107 is supporting source code for each kernel that ensures that the kernels are properly called and executed at the GPU.”; 4:13-33)
compiling the target codes to acquire execution codes corresponding to the target codes, according to a mapping relationship between the wrapper object and native codes of an operating system; (see, e.g., Rodgers 3:16-22; “the wrapper code can include memory allocation instructions, data transfer instructions, variable and data structure declarations, and other code required by each kernel to be called and executed at the GPU. The GPU compiler 105 generates the wrapper code 107 by identifying and copying one or more source code templates for each identified kernel”; 3:30-40) and 
sending the execution codes to the execution engine to execute the execution codes.” (see, e.g., Rodgers 3:23-29; “In addition to the wrapper code 107, the GPU compiler 105 generates a header file 108 including variable and structure declarations, value assignments, and other code that will be used during compilation of the main program Source code 110 to ensure that GPU object file 106 can be properly linked and executed as part of the application file 120.”; 3:30-40).
Regarding claim 2, Rodgers anticipates “The code execution method of claim 1, wherein: the initialization instruction comprises an identification of the wrapper object to be initialized, and the sending the registration instruction to the registration component comprises sending, to the registration component, the registration instruction comprising the identification of the wrapper object to be registered, wherein the registration component creates a corresponding wrapper object in a wrapper module according to the identification of the wrapper object to be registered.” (see, e.g., Rodgers 4:13-33; fig. 3 & associated text).
Regarding claim 3, Rodgers anticipates “The code execution method of claim 2, wherein the sending the execution codes to the execution engine comprises sending the execution codes to the execution engine through a bridge to execute the execution codes.” (see, e.g., Rodgers fig. 3 & associated text; 4:45-56). 
Regarding claim 4, Rodgers anticipates “The code execution method of claim 2, further comprising: receiving feedback information from the wrapper module, the feedback information comprising an execution result acquired by the wrapper module from the operating system; and sending the feedback information to the execution engine.” (see, e.g., Rodgers 3:14-16; “The wrapper code 107 is supporting source code for each kernel that ensures that the kernels are properly called and executed at the GPU. Accordingly, the wrapper code can include memory allocation instructions, data transfer instructions, variable and data structure declarations, and other code required by each kernel to be called and executed at the GPU.” fig. 6 & associated text).
Regarding claim 5, Rodgers anticipates “The code execution method of claim 1, further comprising: receiving an execution instruction from the execution engine, the execution instruction being acquired by executing the execution codes through the execution engine; and sending a calling instruction to a calling component according to the execution instruction, to call the wrapper object in a wrapper module.” (see, e.g., Rodgers 3:14-16; “The wrapper code 107 is supporting source code for each kernel that ensures that the kernels are properly called and executed at the GPU. Accordingly, the wrapper code can include memory allocation instructions, data transfer instructions, variable and data structure declarations, and other code required by each kernel to be called and executed at the GPU.” fig. 6 & associated text).
Regarding claim 6, Rodgers anticipates “The code execution method of claim 5, further comprising: receiving feedback information from the wrapper module, the feedback information comprising an execution result acquired by the wrapper module from the operating system; and sending the feedback information to the execution engine.” (see, e.g., Rodgers 3:14-16; “The wrapper code 107 is supporting source code for each kernel that ensures that the kernels are properly called and executed at the GPU. Accordingly, the wrapper code can include memory allocation instructions, data transfer instructions, variable and data structure declarations, and other code required by each kernel to be called and executed at the GPU.” fig. 6 & associated text).
Regarding claim 7, Rodgers anticipates “The code execution method of claim 5, wherein: the execution instruction comprises an identification of the wrapper object to be executed, a method name of the wrapper object to be executed, and a parameter of the wrapper object to be executed, the calling component is an invoker, and the sending the calling instruction to the calling component comprises sending the calling instruction comprising the identification, the method name, and the parameter of the wrapper object to be executed to the invoker, wherein the invoker retrieves the wrapper object corresponding to the identification of the wrapper object to be executed in the wrapper module, calls the method corresponding to the method name of the wrapper object to be executed, and loads the parameter of the wrapper object to be executed, to execute the native codes corresponding to the wrapper object to be executed in the operating system.” (see, e.g., Rodgers 3:23-29; In addition to the wrapper code 107, the GPU compiler 105 generates a header file 108 including variable and structure declarations, value assignments, and other code that will be used during compilation of the main program source code 110 to ensure that GPU object file 106 can be properly linked and executed as part of the application file 120.”; fig. 6 & associated text; 5:9-43).
Regarding claim 8, Rodgers anticipates “The code execution method of claim 5, further comprising: receiving feedback information from the wrapper module, the feedback information comprising an execution result acquired by the wrapper module from the operating system; and sending the feedback information to the execution engine.” (see, e.g., Rodgers, fig. 6 & associated text; 5:9-43).
Regarding claim 9, Rodgers anticipates “The code execution method of claim 1, wherein the receiving the initialization instruction from the execution engine comprises receiving the initialization instruction from the execution engine through a bridge.” (see, e.g., Rodgers, fig. 6 & associated text; 5:9-43).
Regarding claim 10, Rodgers anticipates “The code execution method of claim 1, wherein the sending the execution codes to the execution engine comprises sending the execution codes to the execution engine through a bridge to execute the execution codes.” (see, e.g., Rodgers, fig. 6 & associated text; 5:9-43).
Regarding claim 11, Rodgers anticipates “The code execution method of claim 1, further comprising: receiving feedback information from a wrapper module, the feedback information comprising an execution result acquired by the wrapper module from the operating system; and sending the feedback information to the execution engine.” (see, e.g., Rodgers, fig. 6 & associated text; 5:9-43).
Regarding claim 12, Rodgers anticipates “A code execution device, applied to a virtual machine, the code execution device comprising: at least one processor; and at least one storage device configured for storing at least one program, wherein the at least one program is executed by the at least one processors to enable the at least one processor to: 
receive an initialization instruction from an execution engine, the initialization instruction being acquired by loading target codes through the execution engine; (see, e.g., Rodgers 3:1-6; “the compiler system 100 includes a GPU compiler 105, a main compiler 115, and an object linker 118. The GPU compiler 105 is a compiler executed at a server or other computer device that converts the GPU source code 102 to a GPU object file 106.”)
send a registration instruction to a registration component according to the initialization instruction to create a wrapper object required for executing the target codes; (see, e.g., Rodgers 3:11-16; “During compilation, the GPU compiler 105 generates wrapper code 107 for the kernels of the function calls for the GPU source code 102. The wrapper code 107 is supporting source code for each kernel that ensures that the kernels are properly called and executed at the GPU.”)
compile the target codes to acquire execution codes corresponding to the target codes, according to a mapping relationship between the wrapper object and native codes of an operating system; (see, e.g., Rodgers 3:16-22; “the wrapper code can include memory allocation instructions, data transfer instructions, variable and data structure declarations, and other code required by each kernel to be called and executed at the GPU. The GPU compiler 105 generates the wrapper code 107 by identifying and copying one or more source code templates for each identified kernel”; 3:30-40) and 
send the execution codes to the execution engine to execute the execution codes.” (see, e.g., Rodgers 3:23-29; “In addition to the wrapper code 107, the GPU compiler 105 generates a header file 108 including variable and structure declarations, value assignments, and other code that will be used during compilation of the main program Source code 110 to ensure that GPU object file 106 can be properly linked and executed as part of the application file 120.”; 3:30-40).
Regarding claim 13, Rodgers anticipates “The code execution device of claim 12, wherein the initialization instruction comprises an identification of the wrapper object to be initialized, and when executed by the at least one processor, the at least one program enables the at least one processor to send, to the registration component, the registration instruction comprising the identification of the wrapper object to be registered, wherein the registration component creates a corresponding wrapper object in a wrapper module according to the identification of the wrapper object to be registered.” (see, e.g., Rodgers 4:13-33; fig. 3 & associated text).
Regarding claim 14, Rodgers anticipates “The code execution device of claim 12, wherein when executed by the at least one processor, the at least one program enables the at least one processor to: receive an execution instruction from the execution engine, the execution instruction being acquired by executing the execution codes through the execution engine; and send a calling instruction to a calling component according to the execution instruction, to call the wrapper object in a wrapper module.” (see, e.g., Rodgers 3:14-16; “The wrapper code 107 is supporting source code for each kernel that ensures that the kernels are properly called and executed at the GPU. Accordingly, the wrapper code can include memory allocation instructions, data transfer instructions, variable and data structure declarations, and other code required by each kernel to be called and executed at the GPU.” fig. 6 & associated text).
Regarding claim 15, Rodgers anticipates “The code execution device of claim 14, wherein: the execution instruction comprises an identification of the wrapper object to be executed, a method name of the wrapper object to be executed, and a parameter of the wrapper object to be executed, the calling component is an invoker, and when executed by the at least one processor, the at least one program enables the at least one processor to send the calling instruction comprising the identification, the method name, and the parameter of the wrapper object to be executed to the invoker, wherein the invoker retrieves the wrapper object corresponding to the identification of the wrapper object to be executed in the wrapper module, calls the method corresponding to the method name of the wrapper object to be executed, and loads the parameter of the wrapper object to be executed, to execute the native codes corresponding to the wrapper object to be executed in the operating system.” (see, e.g., Rodgers 3:23-29; In addition to the wrapper code 107, the GPU compiler 105 generates a header file 108 including variable and structure declarations, value assignments, and other code that will be used during compilation of the main program source code 110 to ensure that GPU object file 106 can be properly linked and executed as part of the application file 120.”; fig. 6 & associated text; 5:9-43).
Regarding claim 16, Rodgers anticipates “The code execution device of claim 12, when executed by the at least one processor, the at least one program enables the at least one processor: receive feedback information from a wrapper module, the feedback information comprising an execution result acquired by the wrapper module from the operating system; and send the feedback information to the execution engine.” (see, e.g., Rodgers, fig. 6 & associated text; 5:9-43).
Regarding claim 20, Rodgers anticipates “A non-transitory computer-readable storage medium, in which instructions of a computer are stored, wherein the instructions are configured to enable the computer to: 
receive an initialization instruction from an execution engine, the initialization instruction being acquired by loading target codes through the execution engine; (see, e.g., Rodgers 3:1-6; “the compiler system 100 includes a GPU compiler 105, a main compiler 115, and an object linker 118. The GPU compiler 105 is a compiler executed at a server or other computer device that converts the GPU source code 102 to a GPU object file 106.”)
send a registration instruction to a registration component according to the initialization instruction to create a wrapper object required for executing the target codes; (see, e.g., Rodgers 3:11-16; “During compilation, the GPU compiler 105 generates wrapper code 107 for the kernels of the function calls for the GPU source code 102. The wrapper code 107 is supporting source code for each kernel that ensures that the kernels are properly called and executed at the GPU.”)
compile the target codes to acquire execution codes corresponding to the target codes, according to a mapping relationship between the wrapper object and native codes of an operating system; (see, e.g., Rodgers 3:16-22; “the wrapper code can include memory allocation instructions, data transfer instructions, variable and data structure declarations, and other code required by each kernel to be called and executed at the GPU. The GPU compiler 105 generates the wrapper code 107 by identifying and copying one or more source code templates for each identified kernel”; 3:30-40) and 
send the execution codes to the execution engine to execute the execution codes.” (see, e.g., Rodgers 3:23-29; “In addition to the wrapper code 107, the GPU compiler 105 generates a header file 108 including variable and structure declarations, value assignments, and other code that will be used during compilation of the main program Source code 110 to ensure that GPU object file 106 can be properly linked and executed as part of the application file 120.”; 3:30-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers. 
Regarding claim 17, Rodgers discloses “A rendering apparatus comprising: an execution engine configured to: send an initialization instruction to a computing machine, the initialization instruction being an instruction acquired by loading target codes through the execution engine; and receive execution codes, corresponding to the target codes, returned by the computing machine; the computing machine configured to: receive the initialization instruction from the execution engine; (see, e.g., Rodgers 3:1-6; “the compiler system 100 includes a GPU compiler 105, a main compiler 115, and an object linker 118. The GPU compiler 105 is a compiler executed at a server or other computer device that converts the GPU source code 102 to a GPU object file 106.”)
send a registration instruction to a registration component according to the initialization instruction; (see, e.g., Rodgers 3:11-16; “During compilation, the GPU compiler 105 generates wrapper code 107 for the kernels of the function calls for the GPU source code 102. The wrapper code 107 is supporting source code for each kernel that ensures that the kernels are properly called and executed at the GPU.”)
compile the target codes to acquire execution codes corresponding to the target codes, according to a mapping relationship between the wrapper object and native codes of an operating system; (see, e.g., Rodgers 3:16-22; “the wrapper code can include memory allocation instructions, data transfer instructions, variable and data structure declarations, and other code required by each kernel to be called and executed at the GPU. The GPU compiler 105 generates the wrapper code 107 by identifying and copying one or more source code templates for each identified kernel”; 3:30-40) and 
send the execution codes to the execution engine to execute the execution codes; and the registration component configured to receive the registration instruction from the computing machine to create the wrapper object required to execute the target codes.” (see, e.g., Rodgers 3:23-29; “In addition to the wrapper code 107, the GPU compiler 105 generates a header file 108 including variable and structure declarations, value assignments, and other code that will be used during compilation of the main program Source code 110 to ensure that GPU object file 106 can be properly linked and executed as part of the application file 120.”; 3:30-40).
Rodgers does not appear to disclose the underlined portions of the following limitations:
“A rendering apparatus comprising: an execution engine configured to: send an initialization instruction to a virtual machine, the initialization instruction being an instruction acquired by loading target codes through the execution engine; and receive execution codes, corresponding to the target codes, returned by the virtual machine; the virtual machine configured to: 
receive the initialization instruction from the execution engine; send a registration instruction to a registration component according to the initialization instruction; 
compile the target codes to acquire execution codes corresponding to the target codes, according to a mapping relationship between the wrapper object and native codes of an operating system; and 
send the execution codes to the execution engine to execute the execution codes; and 
the registration component configured to receive the registration instruction from the virtual machine to create the wrapper object required to execute the target codes.
Stated differently, Rodgers does not explicitly disclose that its computing machine is a “virtual machine.” However, on or before the effective filing date of the instant application, virtual machines were well known in the software compilation art. Official Notice is hereby given to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the software compilation art would have deemed it obvious to try to combine a virtual machine with the compilation method of Rodgers, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to adapt the compilation method of Rodgers to a wide variety of operating systems and platforms. Accordingly, the instant claim is unpatentable over Rodgers.
Regarding claim 18, Rodgers renders obvious “The rendering apparatus of claim 17, wherein: the execution engine is further configured to send an execution instruction to the virtual machine, wherein the execution instruction is an instruction acquired by executing the execution codes through the execution engine; and the rendering apparatus comprises a calling component configured to receive a calling instruction from the virtual machine to call the wrapper object in a wrapper module comprising at least one wrapper object required to execute the target codes.” (see, e.g., Rodgers 3:23-29; In addition to the wrapper code 107, the GPU compiler 105 generates a header file 108 including variable and structure declarations, value assignments, and other code that will be used during compilation of the main program source code 110 to ensure that GPU object file 106 can be properly linked and executed as part of the application file 120.”; fig. 6 & associated text; 5:9-43).
Regarding claim 19, Rodgers renders obvious “The rendering apparatus of claim 17, further comprising a bridge configured to: send the initialization instruction from the execution engine to the virtual machine, and send the execution codes from the virtual machine to the execution engine.” (see, e.g., Rodgers 3:14-16; “The wrapper code 107 is supporting source code for each kernel that ensures that the kernels are properly called and executed at the GPU. Accordingly, the wrapper code can include memory allocation instructions, data transfer instructions, variable and data structure declarations, and other code required by each kernel to be called and executed at the GPU.” fig. 6 & associated text; 5:9-43).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191